Citation Nr: 0519376	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-03 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder from December 27, 1999 to 
May 19, 2003 and a rating higher than 70 percent as of May 
20, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel 





INTRODUCTION

The veteran had active military service from September 1968 
to February 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from September 2000, August 2002, and July 
2003 decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The September 2000 
RO decision granted the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 10 percent rating retroactively effective 
from December 27, 1999, the date of receipt of his claim for 
this condition.  The August 2002 RO decision increased the 
rating to 30 percent, also effective December 27, 1999.  And 
the most recent July 2003 RO decision again increased the 
rating - this time to 70 percent, but with a different 
effective date of May 20, 2003, the date of his most recent 
VA examination.  He is appealing for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  See also AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to 
be seeking the highest possible rating, unless he expressly 
indicates otherwise).

Unfortunately, however, further development is required 
before deciding the appeal.  So, for the reasons discussed 
below, the claim is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.







REMAND

The RO certified this appeal to the Board only on the issue 
of whether the veteran is entitled to a higher initial rating 
for his PTSD.  See the RO's appeal certification worksheet, 
first prepared on May 15, 2003, and more recently signed and 
dated on September 16, 2004.

During his even more recent, April 2005, travel Board 
hearing, however, the veteran alleged that he is unemployable 
due to the severity of his PTSD.  He indicated that he had 
not worked since September 2004, when with the forestry 
service, and that, although he medically retired from that 
job because of his knees, he is nonetheless also unemployable 
as a result of his PTSD.  This is tantamount to a claim for a 
total disability rating based on individual unemployability 
(TDIU).  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider the veteran's possible 
entitlement to a TDIU in this appealed claim for a higher 
rating for his PTSD when the TDIU issue is raised by 
assertion or is reasonably indicated by the evidence, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  But the question of TDIU 
entitlement may be considered a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
on the disability or disabilities that are the subject of the 
increased rating claim.  VAOPGCPREC 6-96.  Here, this is 
indeed the situation, as evidenced by the testimony during 
the hearing.



And since the disposition of the TDIU claim, in turn, could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and adjudicated by the RO 
before further adjudicating the claim for a higher rating for 
the PTSD.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board also observes the following language in a September 
2003 letter to the veteran concerning the Veterans Claims 
Assistance Act (VCAA):  "We will make reasonable efforts to 
help you get evidence necessary to support your claim.  
We will try to help you get such things as medical records, 
employment records, or records from other Federal agencies.  
You must give us enough information about these records so 
that we can request them from the agency or person who has 
them.  It's still your responsibility to make sure we receive 
these records" (italics added).

38 C.F.R. § 3.159 (c)(2) (2004) describes VA's duty to obtain 
records in the custody of a Federal Department or agency, 
stating that VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency, ending such efforts only if VA concludes that such 
records do not exist or further efforts to obtain them would 
be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) and (ii) require the 
claimant to cooperate with these efforts, providing 
information about them and authorizing their release, if 
necessary.

The concluding sentence of the paragraph mentioned from the 
September 2003 VCAA letter, placing ultimate responsibility 
on the veteran to ensure the RO's receipt of records from 
Federal departments or agencies, does not accurately reflect 
the meaning of the quoted regulation.  That is to say, 
although he is required to assist VA in obtaining Federal 
records, the ultimate responsibility for obtaining them is on 
VA - not him.  So in its future correspondence with him on 
remand, the RO should similarly clarify the respective 
responsibilities - both his and VA's, in obtaining Federal 
records, or any other type of records for that matter.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(Mere notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA).

Likewise, while the VA psychologist who examined the veteran 
in May 2003 obtained a brief summary of the veteran's 
occupational and educational history, the veteran was still 
working for the forest service at that time.  And as he 
indicated during his more recent April 2005 travel Board 
hearing, he no longer has that job.  In any event, the 
examining VA psychologist indicated that, even when employed 
by the forest service, the veteran's supervisor had chosen to 
decrease the veteran's level of responsibilities - 
consistent with his reduced level of functioning - as a 
result of his PTSD.  So a medical opinion is needed to 
determine whether he is unemployable because of his PTSD, as 
now claimed, and to better determine the severity of this 
condition since the date of receipt of his claim.  See 
Fenderson, 12 Vet. App. at 125-26 (discussing the concept of 
a "staged" rating).  See also the applicable rating 
criteria contained in 38 C.F.R. § 4.125-4.130, 
Diagnostic Code 9411 (2004).  See, too, 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).

Concerning this, the Board points out that a determination as 
to the severity of the veteran's PTSD is especially important 
in this particular instance because he may also have 
significant functional impairment from conditions that are 
not service connected - including alcohol abuse.  Any 
functional impairment from his alcohol abuse may not be 
considered as grounds for increasing the rating for his PTSD 
(and/or as grounds for a TDIU) unless it is medically 
determined his PTSD precipitates his alcoholism.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), overruling 
Barela v. West, 11 Vet. App. 280 (1998).  That said, VA 
adjudicators must be able to clinically distinguish by 
competent medical opinion the extent of his functional 
impairment that is attributable to his PTSD from that which 
is due to factors unrelated to his service in the military.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Thus, the veteran should be provided another VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter 
concerning his claims for a higher rating 
for his PTSD, and for a TDIU, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  
(Note:  a VCAA letter already was sent in 
September 2003, but it is insufficient, 
particularly insofar as explaining whose 
specific responsibility - the veteran's 
or VA's, it is ultimately for obtaining 
supporting evidence, including from a 
Federal department or agency).

The VCAA notice must:  (a) inform the 
veteran about the information and 
evidence not of record that is necessary 
to substantiate his claims; (b) inform 
him about the information and evidence 
that VA will seek to provide; (c) inform 
him about the information and evidence he 
is expected to provide; and (d) request 
or tell him to provide any evidence in 
his possession pertaining to his claims.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Also ask the veteran to supplement 
the record with an additional statement 
containing more information and details 
concerning his level of education, skill 
level, and employment history, including 
insofar as where and when he last worked.  
And with his authorization, obtain and 
associate with the claims file records 
confirming his employment history.  This 
may require having him complete a TDIU 
application (VA Form 21-8940), 
but if this is not required to obtain 
this information, then he need not 
complete the application.

3.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between December 
1999 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions that are not service 
connected (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

